Exhibit 10.1

(LOGO) [c05574p0557401.gif]

October 17, 2008

Rodney Schriver
A.C. Moore Arts & Crafts, Inc.
130 A.C. Moore Drive
Berlin, NJ 08009

Dear Rod:

The Company has determined that it is in its best interests to have your
continued dedication to the Company and agrees to provide you with the following
severance terms.

1. Severance . If your employment is terminated at any time by the Company
without cause, you will receive severance payments in the amount of six
(6) months’ compensation at your then current rate, less any required
withholdings or authorized deductions, in equal monthly installments. Cause
includes but is not limited to your failure to perform substantially your duties
with the Company as determined by the Company or illegal conduct or gross
misconduct in violation of the Company’s Code of Ethical Business Conduct.

2. Release. No payment of any sum pursuant to Section 1 above will be made
unless and until you shall have executed and delivered to the Company a release
of any and all claims against the Company and its subsidiaries (and their
respective present and former officers, directors, employees and agents), all in
form and substance as provided by counsel to the Company (the “Release”) and any
waiting period or revocation period provided by law for the effectiveness of the
Release shall have expired without you having revoked the Release.

3. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and you, and no course
of conduct or failure or delay in enforcing the provisions of this Agreement
shall affect the validity, binding effect or enforceability of this Agreement.

4. Interpretation. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New Jersey, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New Jersey or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
Jersey.

5. Confidentiality. You agree to keep the terms of this Agreement strictly
confidential. You may only disclose the information in this Agreement to your
immediate family, attorney(s) or tax advisor(s) unless ordered to do so by a
duly authorized subpoena issued by an appropriate agency or court of law.

6. Miscellaneous.

(a) This Agreement is the entire agreement between you and the Company
concerning the severance benefits granted hereunder. If you are a party to an
employment agreement or offer letter with the Company, you agree that in the
case of a conflict between the employment agreement or offer letter and this
Agreement relating to severance, the terms of this Agreement will control.

 

1



--------------------------------------------------------------------------------



 



(b) Nothing in this Agreement confers any right to continued employment with the
Company, or affects the Company’s right to terminate your employment at any
time, with or without notice, and with or without cause.

(c) This Agreement may be executed in separate counterparts, each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.

(d) For purposes of this Agreement, Company shall mean either A.C. Moore Arts &
Crafts, Inc. or A.C. Moore Incorporated, as applicable.

[Signature page follows on next page.]

2

2



--------------------------------------------------------------------------------



 



Your signature below will constitute your agreement to the terms and conditions
contained in this Agreement.

          Sincerely,     By:   /s/ Amy Rhoades           Vice President and
General Counsel

      ACCEPTED:     /s/ Rodney Schriver       Associate Signature     Rodney
Schriver       Printed Name  

3

3